UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6847



ROGER GENE POWERS,

                                           Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-99-3128-3-24BC)


Submitted:   November 30, 2000         Decided:     December 27, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Gene Powers, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Gene Powers seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Powers v. Rushton, No. CA-99-

3128-3-24BC (D.S.C. May 31, 2000).     We further deny Appellee’s

motion to dismiss the appeal* and Powers’ motion to stay pending

request for a certificate of appealability.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       In the absence of a separate motion for certificate of ap-
pealability, Powers’ notice of appeal is construed as a motion for
a certificate of appealability in this court.     Fed. R. App. P.
22(b).


                                 2